The election of Warren Chapin and Henry Phelon, two of the four members returned from the town of West Springfield, was controverted by Hernán Day and others, for the following reasons alleged in their remonstrance : 1. That the presiding officer, after two representatives had been chosen, refused to “ make certain” the vote of the meeting upon a motion to *279adjourn, the vote having been declared, to be in the negative, and being doubted by more than seven of the legal voters; and 2. That the presiding officer also refused to put a motion, to reconsider the vote to send four representatives, which had been previously passed.1
The committee on elections reported as follows2: —
“ A meeting was duly holden in said town, on the fourteenth day of November last, for the choice of representatives. A motion was regularly made, that said meeting should choose one representative, which was decided in the negative. A motion was then made to choose four representatives ; this motion was put, and it was declared to be a vote. This decision was doubted, and a division was called for, and the selectmen requested those opposed to the motion to leave the hall in which the meeting was held, and arrange themselves so as to be counted; this was done, and then those in favor of the motion were requested to leave in like manner, and be counted; this being done, the chairman of the selectmen declared, that a majority was in favor of the motion. The majority on this last motion is stated to have been about thirty. It appeared that the hall, in which said meeting was holden, was so filled with people that it would have been somewhat difficult to have polled the voters therein. After this decision, a motion was duly made, to elect the four representatives on one ticket. This motion was put, and it was declared to be a vote. This decision was doubted, and a division was called for, and the selectmen requested the meeting to divide as on the motion to send four representatives, in order to be counted, and those opposed to the motion on being requested to leave the hall, refused to go, and no count took place. They did not offer to be counted in the hall, and no reason was assigned for the refusal. This last motion was then withdrawn, and a motion prevailed to elect one representative at a time. The meeting then proceeded, and elected two representatives. The presiding officer then called upon the electors, to bring in their votes for the third representative, but before any votes for the *280third representative were deposited in. the ballot box, a motion was regularly made and seconded to adjourn the meeting; at which time, it appeared, that it was nearly sunset. This motion was put, and the presiding officer declared it not a vote to adjourn. This decision was doubted, those of a contrary mind were then called for, and it was again declared not to be a vote. It was still doubted, and the presiding officer again propounded the question, and put the motion, and again declared it not a vote to adjourn. Tills decision was immediately doubted by more than seven of the voters, and a division was called for by them. The presiding officer said he had decided that it was not a vote to adjourn the meeting, and the town had already decided to send four representatives, and he called upon the meeting to bring in their votes for a third representative. At this time, it appeared that there was much noise and clamor in the hall, some alleging thap it was a rote to adjourn, and others that it was not, and some insisted on a division, that the vote might be made certain. The presiding officer said he had requested a division before, and there was a refusal, and there would be again, if he requested it, and called again for the votes for a third representative. Upon this a large number of voters withdrew from the meeting, some protesting against the proceedings, and declaring, that if the meeting proceeded any further, their doings would be illegal and void. Those who remained there carried in their votes, and the said Chapín and Phelon were declared elected representatives. It appeared, that the number of votes, given in for said Chapin and Phelon, was less than the number necessary to a choice in the election of either of the two first chosen ; and that nearly all that were cast, when said Chapin and Phelon were severally elected, were for them. It farther appeared, that some, who doubted the vote to choose the four on one ticket, and who refused to leave the hall to be counted, were active in doubting the decision on the motion, to adjourn. It did not appear that said Chapin and Phelon were present at said meeting. There was evidence tending to show, that a majority of said meeting was against the motion to adjourn.
*281The committee after a full investigation of this case are of opinion, that it was the duty of the selectmen, as presiding officers of the meeting, to have made certain the vote on the motion to adjourn by polling the voters, inasmuch as it was doubted by more than seven, and as the meeting did not decide upon any other mode to determine the question ; that it was not for the chairman of'the selectmen to determine it in the manner he did; and although he might fully believe, that there was a majority against the motion to adjourn, he had no right, under the circumstances of the case, however fair and honest might be his views, to adhere to his decision, without polling the voters, and settling the question in that way. In this view of the case, the committee cannot come to any other conclusion than that the proceedings of the meeting, so far as they relate to the election of said Chapin and Phelon were illegal and void, and that said Chapin and Phe-lan are not entitled to seats in this house.”
The consideration of this report, without much debate, was indefinitely postponed.1

 53 J. H. 45, 53.


 Same, 225.


 53 J. H. 316.